The plaintiff was driving on a "through street" and, if proceeding in a lawful manner, had the "right of way." "`Right of way' means the right * * * to proceed uninterruptedly in a lawful manner," etc. Section 4511.01 (RR), Revised Code. Much of the evidence presented was on the issue as to whether plaintiff was proceeding in a lawful manner. This was the principal factual issue in the case. If the plaintiff was not proceeding in a lawful manner, he lost the "right of way." The driver of a vehicle may lose the "right of way" by driving at a rate of speed greater than is reasonable or proper. Whether the plaintiff was driving at a rate of speed greater than was reasonable and proper, under all of the circumstances, was the subject of the special instruction which the appellant claims is prejudicially erroneous. It is claimed that the court erred in including in the special instruction the words, "Whether the plaintiff maintained a proper lookout." While it is true the rate of speed at which plaintiff was driving, according to his testimony, was prima facie lawful, still whether or not the rate of speed was reasonable and proper under all the circumstances was a question of fact to be determined by the jury. Section4511.21, Revised Code, in part, provides:
"No person shall operate a motor vehicle * * * in and upon the streets and highways at a speed greater * * * than is reasonable or proper, having due regard to the traffic, surface, and width of the street or highway and any other conditions."
Appellant contends that the failure to keep a proper lookout is not related to the question of speed under the facts in this case and that plaintiff was not required to look south into *Page 56 
Wayne Avenue for traffic approaching from that direction, inasmuch as plaintiff was driving on a through street. The court did not charge that plaintiff was required to look into the intersecting street for oncoming traffic. The charge as given would require the plaintiff to keep a proper lookout only for vehicles entering the intersection from Wayne Avenue. Whether the plaintiff was keeping a proper lookout was a condition, a fact or circumstance to be considered by the jury in determining the reasonableness of the speed. Certainly, the plaintiff was not permitted to close his eyes simply because he was traveling on a through street. In my opinion, there is a definite relationship between the rate of speed and whether the driver kept a proper lookout, in determining the reasonableness of the speed.
The majority opinion states: "There is no evidence whatever, direct or inferential, that the plaintiff did not maintain a lookout ahead of him in the street in which he was moving. A presumption must, therefore, be indulged that he did so act." The failure of plaintiff to see defendant's automobile until the instant of the impact; the failure to apply the brakes, either before or after the collision; the speed at which he was driving; and the distance his automobile traveled after the collision; were all facts and circumstances to be considered by the jury in determining whether plaintiff was keeping a proper lookout. There was evidence from which the jury could reasonably draw the inference that plaintiff was not keeping a proper lookout for other vehicles on the street. Morrin, an Infant, v. Bund,87 Ohio App. 357, 95 N.E.2d 262.
Furthermore, we are of the opinion that the fifth paragraph of the syllabus of Morris v. Bloomgren, 127 Ohio St. 147,187 N.E. 2, 89 A. L. R. 831, does not relieve the driver on a "through street" of the duty at all times to drive in a lawful manner. In my opinion, the driver on a "through street" must at all times exercise ordinary care and keep a proper lookout for other vehicles. In the exercise of such ordinary care such driver has a right to assume that the driver approaching from an intersecting, nonpreferential street, will yield the right of way, but this assumption and this right do not clothe the driver on the "through street" with the right to drive unlawfully. Such driver's duty to exercise ordinary care does not first arise *Page 57 
when he discovers that the other driver is not yielding the right of way and has placed himself in a perilous situation.
In my opinion the special instructions and the general charge were not prejudicially erroneous.